Citation Nr: 1331938	
Decision Date: 10/03/13    Archive Date: 10/07/13

DOCKET NO.  07-31 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to service connection for rhinorrhea (claimed as head colds), to include as due to in-service exposure to herbicides. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1965 to July 1967. 

This matter comes before the Board of Veterans' Appeals (Board) from a May 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa. 

The Veteran testified before a Decision Review Officer (DRO) in December 2007.  A copy of the hearing transcript has been associated with the claims file.

In August 2010, this matter was remanded for further development.  


FINDINGS OF FACT

1.  The Veteran had active service in the Republic of Vietnam, and it is presumed that he was exposed to herbicides.

2.  Rhinorrhea was not manifested during service, and is not otherwise due to his active service, including exposure to herbicides.  


CONCLUSION OF LAW

Rhinorrhea was not incurred in or aggravated by active duty service.  38 U.S.C.A. §§ 1110, 1113, 1116, 1137 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record: (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and, (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and, (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

The VCAA duty to notify was satisfied by way of letters sent to the Veteran in June 2005 and March 2006 that fully addressed all notice elements and were sent prior to the initial RO decision in this matter.  The June 2005 letter informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  The March 2006 letter informed the Veteran of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.  Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b). 

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records (STRs) and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  First, the RO has obtained VA treatment records.  Further, the Veteran submitted private treatment records.  He was also provided an opportunity to set forth his contentions during the DRO hearing in December 2007.  The Board does not have notice of any additional relevant evidence that is available but has not been obtained.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on a claim, as defined by law.  The record indicates that the Veteran was afforded VA examinations in May 2006 and March 2010, and a VA medical opinion was proffered in March 2012, the results of which have been included in the claims file for review.  Collectively, the examinations and medical opinion involved a review of the claims file, thorough examinations of the Veteran, and an opinion that was supported by sufficient rationale.  Given the foregoing, the Board finds that the VA has substantially complied with the duty to obtain the requisite medical information necessary to make a decision on the Veteran's claim.

The Board is also satisfied as to substantial compliance with its August 2010 remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  This included scheduling the Veteran for another VA examination and medical opinion, which he had in October 2010 and March 2012, respectively.  Additionally, the remand included readjudicating the claim, which was accomplished in the March 2012 Supplemental Statement of the Case (SSOC).  Thus, the Board finds that there has been substantial compliance with its remand directives.  Id.

For the foregoing reasons, the Board concludes that all the available records and medical evidence have been obtained in order to make adequate determinations as to the claim.  Significantly, neither the Veteran nor his representative have identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II. Service Connection

The Veteran seeks service connection for rhinorrhea (claimed as head colds), to include as due to in-service exposure to herbicides.

To establish direct service connection, the record must contain:  (1) medical evidence of a current disorder; (2) medical evidence, or in certain circumstances, lay testimony, of in-service incurrence or aggravation of an injury or disease; and, (3) medical evidence of a nexus between the current disorder and the in-service disease or injury.  In other words, entitlement to service connection for a particular disorder requires evidence of the existence of a current disorder and evidence that the disorder resulted from a disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1110.

Service connection may also be granted for any disease diagnosed after the military discharge, when all the evidence, including that pertinent to the period of military service, establishes that the disease was incurred during the active military service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

For purposes of establishing service connection for a disability resulting from exposure to a herbicide agent, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during service.  38 U.S.C.A. § 1116(f).  The evidence of record reflects that the Veteran had active service in the Republic of Vietnam during the applicable period, thus it is presumed that he was exposed to herbicides during active service.

It is provided that the diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, with an exception not applicable to this case.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.308(a)(6)(ii).  These diseases include chloracne or other acneform disease consistent with chloracne, type II diabetes, Hodgkin's disease, ischemic heart disease, all chronic B-cell leukemias, multiple myeloma, Non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, Parkinson' disease, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), AL amyloidosis, and soft-tissue sarcoma.  38 C.F.R. § 3.309(e); see Notice, 75 Fed. Reg. 168, 53202-16 (Aug. 31, 2010).

The Secretary of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 67 Fed. Reg. 42,600 (June 24, 2002); Notice, 72 Fed. Reg. 32,395-32,407 (Jun. 12, 2007); see also Notice, 74 Fed. Reg. 21,258-21260 (May 7, 2009); see also Notice, 75 Fed. Reg. 32540 (June 8, 2010); see also Notice, 77 Fed. Reg. 47924-28 (August 10, 2012).  

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin v. West, 13 Vet. App. 1 (1999); see 38 C.F.R. § 3.303(a). 

When there is an approximate balance of positive and negative evidence regarding a material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); see 38 C.F.R. §§ 3.102.  If the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365. 

As noted above, the first element of service connection requires medical evidence of a current disorder.  Here, a current diagnosis has been established.  Following the filing of his service connection claim in June 2005, the Veteran was diagnosed with rhinorrhea at his May 2006 VA examination.  Thus, the Veteran has satisfied the first element of service connection.

As stated above, the second element of service connection requires medical evidence, or in certain circumstances, lay testimony, of in-service incurrence or aggravation of an injury or disease.  

Here, the Board will begin by considering whether his disorder existed prior to service.  In this regard, a Veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111. 

In assessing whether the Veteran was in sound condition upon entry to service, the STRs have been reviewed.  The Board has considered that the Veteran reported a history of frequent colds, prior to service, on his April 1965 report of medical history.  However, his April 1965 enlistment examination revealed a normal clinical evaluation of his sinuses and nose.  As there was no defect of the Veteran's sinuses or nose noted on entry, and there is no clear and unmistakable evidence of record showing that his rhinorrhea preexisted service, the presumption of soundness has not been rebutted.  As such, the Board will proceed under the premise that his rhinorrhea did not preexist service.

STRs reflect that the Veteran was treated in March 1966 for complaints of a sore throat and a cold.  He was once again treated for a sore throat in May 1967.  At his July 1967 separation examination the clinical evaluation of his nose, sinuses, mouth and throat were normal.  His active military service ended in July 1967.

Regarding in-service herbicide exposure, the Veteran's records establish that he had active service in Vietnam within the presumptive period specified above.  As such, it is presumed that the Veteran was exposed to an herbicide agent during his active service.  38 C.F.R. § 3.307(a)(6)(iii).  However, the herbicide presumption does not apply to the Veteran's claim because rhinorrhea is not among the presumed disorders.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  VA has determined there is no positive association between exposure to herbicides and any other disorder for which the VA Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 67 Fed. Reg. 42,600 (June 24, 2002); Notice, 72 Fed. Reg. 32,395-32,407 (Jun. 12, 2007); see also Notice, 74 Fed. Reg. 21,258-21260 (May 7, 2009); see also Notice, 75 Fed. Reg. 32540 (June 8, 2010); see also Notice, 77 Fed. Reg. 47924-28 (August 10, 2012).  As such, the Veteran's current rhinorrhea is not statutorily recognized as presumed to result from herbicide exposure.  

Notwithstanding the foregoing, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has determined that the Veteran's Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984) does not preclude a veteran from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  The rationale employed in Combee also applies to claims based on exposure to Agent Orange.  Brock v. Brown, 10 Vet. App. 155 (1997).

The first post-service relevant complaint of rhinorrhea was at his May 2006 VA examination, in which the Veteran reported constant drainage from his nose at his May 2006 VA examination.  He was diagnosed with rhinorrhea at that time.  He also reported long-standing symptoms of post nasal drip at an October 2006 private treatment visit.  Again, the Veteran's active duty ended in July 1967.  This lengthy period without treatment for the disorder weighs heavily against the claim.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (holding that service incurrence may be rebutted by the absence of medical treatment of the claimed disorder for many years after the military discharge). 

As previously mentioned, the third element of service connection requires medical evidence of a nexus between the current disorder and the in-service disease or injury.  Here, the only medical nexus opinion of record is negative.  

Specifically, following an October 2010 VA examination, the VA examiner provided a medical opinion in March 2012.  Following a review of the claims file, to include the Veteran's lay statements, and a physical examination of the Veteran, the examiner determined that the Veteran's current rhinorrhea is not caused by or a result of agent orange or service-related.  The examiner reasoned that there is no documentation of the Veteran having rhinorrhea or postnasal drip (PND) symptoms while he was in the military service.  His military separation examination did not reveal any ear, nose, and throat (ENT) problems.  The examiner further indicated that rhinorrhea is not a known complication of Agent Orange exposure.  The examiner pointed out that the Veteran's private treatment records (Mayo Clinic) noted longstanding PND and dust exposure at work.  The examiner reasoned that there is no indication from the record that the Veteran had chronic issues with rhinorrhea since his military discharge.

The Veteran was previously afforded a VA examination in May 2006, but a medical opinion was not provided by the VA examiner.  Thus, the only medical nexus opinion of record is the March 2012 medical opinion.  The March 2012 VA examiner clearly reviewed the STRs and other evidence in the claims folder.  The examiner provided an opinion that is supported by and consistent with the evidence of record.  The examiner provided an alternative theory to address the etiology of the current rhinorrhea - namely, the Veteran's post-service occupational exposure to dust.  There is no positive evidence to the contrary of this opinion in the claims file linking the Veteran's current rhinorrhea to his active military service, to include his presumed in-service herbicide exposure.  The VA and private treatment records do not provide contrary evidence.  For all of these reasons, service connection for rhinorrhea, to include as due to in-service herbicide exposure, is not warranted.

Furthermore, the Board notes the Veteran's contentions of symptoms both during and since his active military service.  However, the Veteran is not entitled to service connection for this claim based on continuity of symptomatology since his military discharge because he does not have a current chronic diagnosis, as stated under the laws and regulations.  His current diagnosis of rhinorrhea is not considered a chronic disease under the statute.  Therefore, presumptive service connection, and service connection based on continuity of symptomatology, is not warranted for this claim.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a), 3.309(a); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (the theory of continuity of symptomatology can be used only in cases involving those disorders explicitly recognized as chronic under 38 C.F.R. § 3.309(a)). 

In reaching this decision, the Board has considered the Veteran's arguments in support of his claim.  The Board acknowledges that the Veteran is competent, even as a layperson, to attest to factual matters of which he has first-hand knowledge, e.g., an injury during his active military service.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The Federal Circuit has held that lay evidence is one type of evidence that must be considered, and that competent lay evidence can be sufficient in and of itself.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  In Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009), and in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a disorder when:  (1) a layperson is competent to identify the medical disorder (noting that sometimes the layperson will be competent to identify the disorder where the disorder is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a fact issue.  Id.

Although the Veteran is competent to report that his rhinorrhea symptoms began during his active military service, which resulted in his current rhinorrhea diagnosis, the Board must still weigh his lay statements against the medical evidence of record.  In making this credibility determination, the Board does not find the Veteran's statements concerning the etiology of the rhinorrhea to be credible, since his STRs make no reference to a diagnosis of rhinorrhea or PND, since the Veteran was first diagnosed with rhinorrhea in 2006 (almost forty years after his separation from the active duty), and since the claims file contains only a negative medical nexus opinion.  See Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995), aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996); see also Macarubbo v. Gober, 10 Vet. App. 388 (1997) (holding that the credibility of lay evidence can be affected and even impeached by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor).

It is important to point out that the Board does not find that the Veteran's lay statements lack credibility merely because they are unaccompanied by contemporaneous medical evidence.  See Davidson, 581 F.3d at 1313, quoting Buchanan, 451 F.3d at 1337 ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.").  Rather, the Veteran's statements are found to be incredible because they are inconsistent with the evidence of record, which fails to show a diagnosis of rhinorrhea during his active military service, which fails to show a diagnosis of rhinorrhea until almost four decades after his separation from the active duty, and which contains only a negative medical nexus opinion.

For the reasons set forth above, the Board finds that the Veteran's lay statements that his symptoms have been present since his active military service are not credible.  Therefore, these statements do not warrant a grant of service connection or a determination that further development of the medical evidence is required.  All other evidence of record, aside from the Veteran's statements in support of this current claim, is unfavorable to the claim for service connection for rhinorrhea.  
Additionally, regarding Agent Orange, although laypersons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, whether the rhinorrhea is due to the in-service herbicide exposure, this issue falls outside the realm of common knowledge of a layperson.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (laypersons not competent to diagnose cancer).  As a layperson, it is not shown that he possesses the medical expertise to provide such an opinion.  The only medical opinion of record addressing this claimed relationship is negative.  No competent medical opinions linking his rhinorrhea to his in-service herbicide exposure have been presented.  The VA examiner considered the Veteran's lay assertions in forming the medical opinion, but ultimately found that the Veteran's current rhinorrhea was not related to his presumed in-service herbicide exposure.  Thus, as previously stated, the medical evidence of record is only against the Veteran's claim.  

The Board notes that under the provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt is to be resolved in the claimant's favor in cases where there is an approximate balance of positive and negative evidence in regard to a material issue.  The preponderance of the evidence, however, is against the Veteran's claim, and thus that doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The Veteran's claim of entitlement to service connection for rhinorrhea, to include as due to in-service herbicide exposure, is not warranted.

CONTINUED ON NEXT PAGE...


ORDER

Entitlement to service connection for rhinorrhea (claimed as head colds) is denied.



____________________________________________
M.W. KREINDLER
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


